

Exhibit 10.2
AMENDMENT NUMBER ONE TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
This Amendment to the Change in Control Severance Agreement (“Amendment”) is
made and entered into as of the 25th day of July, 2017, by and between COUSINS
PROPERTIES INCORPORATED, a Georgia corporation (the “Company”), and PAMELA F.
ROPER, an individual resident of Georgia (“Executive”).


WHEREAS, Company and Executive entered into a Change in Control Severance
Agreement dated as of October 1, 2012 (as amended, the “Agreement”); and


WHEREAS, the Company has determined that its recent business operations and
current strategy are focused on office properties, with other product types
being limited to opportunistic investments, and the Company desires to revise
the definition of Company Business in the Agreement to reflect the narrower
operational and strategic focus; and


WHEREAS, the Company and Executive mutually desire to amend the Agreement to
reflect Executive’s election to Executive Vice President, General Counsel and
Corporate Secretary of the Company; and


NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to amend the Agreement
as follows:


1.Section 1(a) of Exhibit A of the Agreement (form of Protective Agreement) is
hereby deleted in its entirety, and the following is substituted in lieu
thereof:


“(a)    ‘Company’s Business’ shall mean the business of the development,
acquisition, financing, management, leasing and sale of commercial office
properties.”


2.    Section 2.1(i) of the Agreement is hereby amended to delete the first
sentence and to substitute in lieu thereof the following: “The Company shall pay
Executive an amount equal to two (2) times the sum of (a) Executive’s Annual
Base Salary plus (b) Executive’s Average Bonus.


3.This Amendment shall be effective as of the date set forth above. Except as
amended herein, the Agreement shall remain in full force and effect.


[signatures on next page]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the date set forth above.
“Company”
COUSINS PROPERTIES INCORPORATED,
a Georgia corporation


By:                             
Lawrence L. Gellerstedt, III
Chief Executive Officer


EXECUTIVE
                                
PAMELA F. ROPER,
an individual resident of Georgia


